Exhibit 10.4

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED AND ARE THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.  REDACTED PORTIONS ARE MARKED WITH [*****] AND HAVE BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Agreement No. 11515J

 

 

GAS PROCESSING AGREEMENT

 

 

between

 

 

ETC TEXAS PIPELINE, LTD.

 

 

and

 

 

SM ENERGY COMPANY

 

 

APRIL 1, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1. DEFINITIONS

3

 

 

2. QUANTITY

7

 

 

3. QUALITY

7

 

 

4. OWNERSHIP AND CONTROL

8

 

 

5. PRESSURE

9

 

 

6. MEASUREMENT

9

 

 

7. PROCESSING OF PRODUCER’S GAS

9

 

 

8. FEES, BILLING, PAYMENT AND NOTICES

13

 

 

9. TAXES AND ASSESSMENTS

16

 

 

10. CREDIT ASSURANCE

17

 

 

11. REGULATORY BODIES

17

 

 

13. PLANT MAINTENANCE AND INTERRUPTIONS

19

 

 

14. WARRANTY OF TITLE TO GAS

19

 

 

15. TERM

20

 

 

16. MISCELLANEOUS

20

 

2

--------------------------------------------------------------------------------


 

GAS PROCESSING AGREEMENT

 

THIS GAS PROCESSING AGREEMENT (this “Agreement”), is made and entered into as of
April 1, 2011 (the “Effective Date”), by and between ETC Texas Pipeline, Ltd.
(“Processor”), and SM Energy Company, a Delaware corporation (“Producer”). 
Processor and Producer may be referred to herein collectively as the “Parties”
and individually as a “Party”.

 

W I T N E S S E T H:

 

WHEREAS, Producer has or will have a supply of Gas available for processing
hereunder and desires that Processor receive and process the Gas.

 

WHEREAS, Processor will construct, own and operate a natural gas pipeline system
from the area of Producer’s delivery of Gas to Processor to a Processing Plant
Processor will construct, own and operate in or near Jackson County, Texas, and
desires to receive and process the Gas which Producer from time to time has
available.

 

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) cash in hand
paid by Producer to Processor and other good and valuable considerations, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
have agreed as follows:

 

1.  DEFINITIONS

 

The following definitions shall apply hereunder:

 

1.1                                 “Btu”.  The term “Btu” shall mean British
Thermal Unit and is the amount of heat required to raise the temperature of one
(1) pound of water from fifty-nine degrees Fahrenheit (59°F) to sixty degrees
Fahrenheit (60°F).

 

1.2                                 “Bankruptcy Code”.  The term “Bankruptcy
Code” shall mean the United States Code Service statute 11 USCS 101-1532.

 

1.3                                 “Business Day”.  The term “Business Day”
shall mean any day except Saturday, Sunday or Federal Reserve Bank holidays.

 

1.4                                 “CCT”.  The term “CCT” shall mean Central
Clock Time and is defined as current time in the Central Time Zone taking into
consideration the seasonal changes back and forth between Daylight Savings and
Standard time.

 

1.5                                 “Contract Year”.  The term “Contract Year”
shall mean the 365 consecutive Days (or 366 consecutive Days if Contract Year
includes a leap year (February 29)) beginning on the first Day of the Month
subsequent to the Initial Delivery Date and each of the anniversaries
thereafter.

 

1.6                                 “Component Plant Products”.  The term
“Component Plant Products” is defined in Section 7.2, sub-paragraph 3.

 

3

--------------------------------------------------------------------------------


 

1.7                                 “Component Recovery Factor”.  The term
“Component Recovery Factor” is defined in Section 7.2, sub-paragraph 4.

 

1.8                                 “Day”.  The term “Day” shall mean a period
of time beginning at 9:00 a.m. CCT on each calendar Day and ending at 9:00 a.m.
CCT on the next succeeding calendar day.

 

1.9                                 “Delivery Point”.  The term “Delivery Point”
shall mean the inlet flange of the Gas measurement facilities of Tennessee Gas
Pipeline Company, and subject to mutual agreement, those of other Transport
System(s).

 

1.10                           “Event of Default” or “Default”.  The term “Event
of Default” or “Default” means the occurrence of any of the following events,
circumstances or conditions: (i) failure by either Party to materially perform
or comply with any material agreement, covenant, obligation or other provision
contained in this Agreement when either (A) such failure has not been cured
within the greater of a reasonable period of time or thirty (30) Days; in each
case, following the Party in Default receiving written notice thereof from the
Party not in Default (other than a Default which occurs because such Party is
rightfully withholding performance in response to the other Party’s failure to
perform), or (B) an effort to remedy such failure has not been commenced within
such period following such written notice and continued to be diligently
prosecuted, with such measures reasonably expected to cure any such Default;
(ii) the entry of either Party into voluntary or involuntary bankruptcy,
receivership or similar protective proceedings; or (iii) failure to pay any
amounts owed pursuant to this Agreement within thirty (30) Days after the
applicable due date, other than amounts disputed in good faith pursuant to the
provisions of Section 8.4.

 

1.11         “Force Majeure”.  The term “Force Majeure” is defined in
Section 12.2.

 

1.12                           “Gas”.  The term “Gas” shall mean methane and
other gaseous hydrocarbons, including gaseous combustible, noncombustible, and
inert elements, compounds, components or mixtures thereof and liquefiable
hydrocarbons in the vapor stream.

 

1.13                           “Gathering Agreement” shall mean that certain
Gathering and Natural Gas Services Agreement (Contract No. 11515-100) between
the Parties of even date herewith and that certain Individual Transaction
Confirmation (No. 11515-101) between the Parties of even date herewith.

 

1.14                           “Gross Heating Value”.  The term “Gross Heating
Value” shall mean the number of Btu’s liberated by the complete combustion, at
constant pressure, of one (1) cubic foot of Gas at a base temperature of sixty
degrees Fahrenheit (60°F.) and a referenced pressure base of fourteen and
sixty-five hundredths (14.65) Psia with air of the same temperature and pressure
of the Gas, after products of combustion are cooled to the initial temperature
of the Gas, and after the water of the combustion is condensed to the liquid
state.  The Gross Heating Value of the Gas shall be corrected for the water
vapor content of Gas being delivered; provided, however, that if the water vapor
content of the Gas is seven (7) pounds or less per

 

4

--------------------------------------------------------------------------------


 

one million (1,000,000) cubic feet, the Gas shall be assumed to be dry and no
correction shall be made.

 

1.15                           “Initial Delivery Date”.  The term “Initial
Delivery Date” shall mean the first date on which Producer delivers any Gas to
Processor at the Receipt Point(s) pursuant to the Gathering Agreement.

 

1.16                           “Inlet Volume”.  The term “Inlet Volume” is
defined in Section 7.2, sub-paragraph 7.

 

1.17                           “Laws”.  The term “Laws” shall mean any
applicable laws, rules, regulations, decrees and orders of the United States of
America and all other governmental bodies, agencies or other authorities having
jurisdiction over or affecting the provisions contained in or the transactions
contemplated by this Agreement or the Parties or their operations, whether such
Laws now exist or are hereafter amended or enacted.

 

1.18                           “Loss.”  The term “Loss” shall mean, unless
specifically provided otherwise, all claims, including, but not limited to,
those for bodily injury or death, personal injury, illness, disease,
maintenance, cure, loss of parental or spousal consortium, loss of support,
wrongful death, property damage and wrongful termination of employment, damages,
liabilities, losses, demands, liens, encumbrances, fines, penalties, costs for
removal of wreck/debris, causes of action of any kind (including actions in rem
or in personam), obligations, costs, judgments, interest and awards (including
payment of reasonable attorneys’ fees and costs of litigation) or amounts, of
any kind or character (except punitive or exemplary damages), whether under
judicial proceedings, administrative proceedings or otherwise, under any theory
of tort, contract, or breach of contract arising out of, or incident to or in
connection with the Agreement or the performance of work, services or operations
contemplated under the Agreement.

 

1.19                           “Maintenance”.  The term “Maintenance” shall mean
such inspections, maintenance, testing, alterations, modifications, connections,
repairs or replacements to its facilities as Processor deems necessary or
desirable pursuant to Section 13.1.

 

1.20                           “Mcf”.  The term “Mcf” shall mean one thousand
(1,000) cubic feet of Gas measured at a base temperature of sixty degrees
Fahrenheit (60°F), and at a pressure base of fourteen and sixty-five
one-hundredths (14.65) pounds per square inch absolute.

 

1.21                           “MMBtu”. The term “MMBtu” shall mean one million
(1,000,000) British Thermal Units.

 

1.22                           “Month”.  The term “Month” shall mean a period of
time beginning at 9:00 a.m. CCT on the first day of a calendar month and ending
at 9:00 a.m. CCT on the first day of the next succeeding calendar month.

 

1.23                           “NGL”.  The term “NGL” shall mean natural gas
liquids.

 

5

--------------------------------------------------------------------------------


 

1.24                           “Plant Products”.  The term “Plant Products” is
defined in Section 7.2, sub-paragraph 2.

 

1.25         “Psia”.  The term “Psia” shall mean pounds per square inch
absolute.

 

1.26         “Psig”.  The term “Psig” shall mean pounds per square inch gauge.

 

1.27                           “Plant Product Shrinkage”.  The term “Plant
Product Shrinkage” is defined in Section 7.2, sub-paragraph 8.

 

1.28                           “Person”.  The term “Person” shall mean any
individual or entity, including, without limitation, any corporation, limited
liability company, joint stock company, general or limited partnership, or
government authority (including any agency or administrative group thereof).

 

1.29                           “Producer’s Gas”.  The term “Producer’s Gas”
shall mean all Gas owned or controlled by Producer and delivered to Processor at
the Receipt Point(s) hereunder.

 

1.30                           “Producer’s Plant Capacity”.  The term
“Producer’s Plant Capacity” shall mean the capacity in Processor’s Plant
reserved for Producer’s Gas, as further described in Section 2.1.

 

1.31                           “Producer’s Receipt Point Volume”.  The term
“Producer’s Receipt Point Volume” is defined in Section 7.2, sub-paragraph 6.

 

1.32                           “Processing Plant”, “Processor’s Plant” or
“Plant”.  The terms “Processing Plant”, “Processor’s Plant” or “Plant” is
defined in Section 7.2, sub-paragraph 1.

 

1.33                           “Processor”.  The term “Processor” shall mean ETC
Texas Pipeline, Ltd.

 

1.34                           “Receipt Point”.  The term “Receipt Point” shall
mean the inlet flange of the meter at the interconnection between the pipeline
facilities of Processor used to gather Producer’s Gas under the Gathering
Agreement and the inlet to the Plant.  For the avoidance of doubt, the Plant
shall not include any compression facilities upstream of the turbo expander
cryogenic gas processing facilities.

 

1.35                           “Residue Gas”.  The term “Residue Gas” is defined
in Section 7.2, sub-paragraph 5.

 

1.36                           “Retention Volume”. The term “Retention Volume”
is defined in Section 8.1.

 

1.37                           “Theoretical Gallons”.  The term “Theoretical
Gallons” is defined in Section 7.2, sub-paragraph 9.

 

1.38                           “Transportation Agreement(s)”.  The term
“Transportation Agreement(s)” shall mean the agreement(s) between Producer
and/or Producer’s Residue Gas market and Tennessee Gas Pipeline Company and,
subject to mutual agreement, between Producer and/or Producer’s Residue Gas
market and all other natural gas transporters having facilities connected to the
facilities of Processor at or near the tailgate of Processor’s Plant.  In
providing access to the natural gas transporters downstream of the Plant,
Processor shall not discriminate among the producers under gas processing
agreements executed and dated on or before April 15, 2011.

 

6

--------------------------------------------------------------------------------


 

1.39                           “Transport System(s)”.  The term “Transport
System(s)” shall mean the pipeline system of Tennessee Gas Pipeline Company and,
subject to mutual agreement, all other pipeline systems connected to the Plant
or residue gas lines from the Plant that are used to transport Residue Gas.

 

2.  QUANTITY

 

2.1           Producer’s Plant Capacity shall be equal to Shipper’s Reserved
Capacity under the Gathering Agreement.  For Producer’s Plant Capacity, Producer
shall pay Processor the Demand Fee set forth in Section 8.1 below.

 

2.2           Producer shall deliver, and Processor shall receive, at the
Receipt Point(s), all of Producer’s Gas, up to Producer’s Plant Capacity. 
Subject to Section 7.6 below, Processor shall have no obligation to receive any
Gas from Producer in excess of Producer’s Plant Capacity.

 

2.3           Each Day, Processor shall process at the Plant all of Producer’s
Gas, up to Producer’s Plant Capacity.  Subject to Section 7.6 below, Processor
may, on a fully interruptible basis and in Processer’s sole discretion, process
Producer’s Gas in excess of Producer’s Plant Capacity.  For all Producer’s Gas
processed at the Plant, Producer shall pay Processor the Commodity Fee set forth
in Section 8.1 below, and Processor shall account to Producer for the Component
Plant Products and Residue Gas as provided in Article 7 below.

 

2.4           It is recognized that in order for Processor to efficiently
operate the Plant, it is essential that Gas received into the Plant be made
available to Processor under as uniform operating conditions as possible. 
Commensurate with good production and operating practices and in accordance with
proper conservation measures, Producer, having contracted with Processor under
the Gathering Agreement in this regard, agrees to deliver Gas to Processor at
consistent rates of flow as reasonably possible.

 

2.5           Producer agrees to have field personnel available in a reasonable
amount of time to reasonably comply with Processor’s requests (verbal or
written) to decrease the delivery of Gas to Processor during periods of
emergency, Maintenance or Force Majeure events consistent with the other
provisions of this Agreement.

 

3.  QUALITY

 

3.1           All Plant Products attributable to Purchaser’s Gas shall meet the
quality requirements of the markets to which Processor resells such Plant
Products.

 

3.2           All Residue Gas shall meet the quality requirements of the
Transport System(s).

 

3.3           PROCESSOR SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS PRODUCER FROM
ANY AND ALL LOSSES, INCLUDING INCIDENTAL, CONSEQUENTIAL, AND INDIRECT DAMAGES,
AND IN RESPECT OF THIRD PARTY CLAIMS, PUNITIVE, EXEMPLARY, AND TREBLE DAMAGES,
ARISING FROM OR OUT OF (A) THE PLANT PRODUCTS ATTRIBUTABLE TO PRODUCER’S GAS NOT
MEETING THE REQUIREMENTS OF SECTION 3.1 OR (B) THE RESIDUE GAS NOT MEETING THE
REQUIREMENTS OF SECTION 3.2, EXCEPT TO THE EXTENT ANY SUCH FAILURE IS CAUSED BY
THE

 

7

--------------------------------------------------------------------------------


 

GAS DELIVERED BY PRODUCER TO PROCESSOR UNDER THE GATHERING AGREEMENT NOT MEETING
THE REQUIREMENTS OF SECTION 7.1 THEREOF.

 

4.  OWNERSHIP AND CONTROL

 

4.1           Processor shall redeliver to, or for the account of, Producer at
the Delivery Point the Residue Gas.  The requisite nominations, scheduling, and
imbalance resolution procedures shall be pursuant to Article VI of the Gathering
Agreement.  Not less than three (3) Business Days prior to each Month, Producer
will provide in writing to Processor the expected quantities to be delivered by
Producer at the Receipt Point(s) under the Gathering Agreement during such
Month, and based on the information provided by Processor pursuant to the
following sentence, the Residue Gas expected to be delivered under the
Transportation Agreements during such Month.   Processor shall provide to
Producer not later than five (5) Business Days prior to each Month, expected
fuel usage and such other information to enable nominations of Producer’s
Residue Gas (which shall include, without limitation, the expected FL&U under
the Gathering Agreement and PTR as defined in the Gathering Agreement (as a
percentage of deliveries by Producer at the Receipt Point(s) under the Gathering
Agreement).

 

4.2           Producer, at its own expense, shall arrange for the delivery of
Producer’s Gas to Processor at the Receipt Point(s) under the Gathering
Agreement.

 

4.3           Processor, at its own expense, shall construct, equip, maintain
and operate the Plant, and all lines and necessary facilities to deliver Gas to
Producer at the Delivery Point.  Processor, at its own expense, shall construct,
equip, maintain and operate Receipt Point facilities used to measure Producer’s
Gas delivered by, or for the account of, Producer hereunder.

 

4.4           Producer shall be in control and possession of the Gas delivered
to Processor and responsible for any damage or injury caused thereby until same
shall have been delivered to Processor at the Receipt Point(s) under the
Gathering Agreement.

 

4.5           Processor shall be in control and possession of the Gas received
from Producer at the Receipt Point(s) under the Gathering Agreement and
responsible for any damage or injury caused thereby until the Residue Gas
attributable to such Gas shall have been delivered to Producer at the Delivery
Point.

 

4.6           Except as otherwise set forth in Article 3, the Party in control
and possession of the Gas as set forth in Sections 4.4 and 4.5 shall be
responsible and pay for, and shall release, defend, indemnify and save the other
Party harmless from and against, any and all Losses caused thereby and occurring
while the Gas is in the control and possession of such first Party.

 

4.7           Each Party shall promptly perform any necessary acts and construct
and install the necessary facilities which may be required to commence the
delivery of Gas in accordance with the provisions of this Agreement.

 

8

--------------------------------------------------------------------------------


 

5.  PRESSURE

 

5.1           Processor agrees to deliver Residue Gas to the Transport
System(s) at a pressure sufficient to enter the Transport System(s), not to
exceed the maximum allowable operating pressures of the Transport System(s).

 

6.  MEASUREMENT

 

6.1           The measurement provisions in the Gathering Agreement
(Article VIII, Measurement) are incorporated herein by reference as if fully set
forth at length.

 

7.  PROCESSING OF PRODUCER’S GAS

 

7.1           Producer does hereby grant, assign and convey to Processor all of
its rights to process or cause to be processed for the removal and recovery of
all components other than methane, all of the Gas received at the Receipt Point.

 

7.2           For all purposes the following definitions shall be applicable:

 

(1)           “Processing Plant”, “Processor’s Plant” or “Plant” shall mean the
turbo-expander, cryogenic Gas processing facilities, having a minimum processing
capacity of 400,000 Mcf per Day, to be located in Jackson County, Texas, to be
utilized by Processor for the purpose of processing Gas delivered from the
pipeline system receiving Gas from Producer under the Gathering Agreement,
whether such facilities consist of one (1) or more turbo-expander, cryogenic Gas
processing facilities, or portions thereof, and recovering a raw unfractionated
liquid hydrocarbon mix.  Notwithstanding anything herein to the contrary,
Processor reserves the right to operate the Processing Plant in any mode that
Processor may elect from time to time, in its sole opinion, including but not
limited to full recovery, partial recovery, ethane rejection or total Plant
bypass.  Regardless of how Processor elects to operate the Plant, Processor will
insure delivery of Producer’s calculated Residue Gas at the Delivery Point, and
calculation of the Component Plant Products attributable to Producer’s Gas, and
Processor’s purchase of same, pursuant to this Section 7.

 

(2)           “Plant Products” shall mean the unfractionated liquid hydrocarbon
mix consisting of (i) ethane, (ii) propane, (iii) iso-butane, (iv) normal
butane, and (v) pentanes plus.

 

(3)           “Component Plant Products” shall mean (i) ethane, (ii) propane,
(iii) iso-butane, (iv) normal butane, and (v) pentanes plus (including
iso-pentane, normal pentane and hydrocarbon components of higher molecular
weight) for the purposes of settlement and allocation hereunder.

 

9

--------------------------------------------------------------------------------


 

(4)           “Component Recovery Factor” shall mean the fixed percentage of
each Component Plant Product deemed to be recovered at the Plant pursuant to
this Agreement.  Where Producer has elected to reject ethane pursuant to
Section 7.5 below for a delivery Month, the fixed percentage of each Component
Plant Product deemed to be recovered at the Plant pursuant to this Agreement for
such delivery Month shall be as listed below under the heading “Component
Recovery Factor Ethane Rejection.”  Where Producer has not elected to reject
ethane pursuant to Section 7.5 below for a delivery Month, the fixed percentage
of each Component Plant Product deemed to be recovered at the Plant pursuant to
this Agreement for such delivery Month, shall be as listed below under the
heading “Component Recovery Factor Ethane Recovery.”:

 

 

 

Component Recovery Factor

 

Component Recovery Factor

Component Plant Product

 

Ethane Rejection

 

Ethane Recovery

 

 

 

 

 

Ethane

 

[*****]

 

[*****]

 

 

 

 

 

Propane

 

[*****]

 

[*****]

 

 

 

 

 

Iso-butane

 

[*****]

 

[*****]

 

 

 

 

 

Normal butane

 

[*****]

 

[*****]

 

 

 

 

 

Pentanes Plus

 

[*****]

 

[*****]

 

(5)           “Residue Gas” shall mean that portion of Inlet Volume remaining
after deduction for Plant Product Shrinkage, allocated process fuel (including
electricity cost), and any allocated Plant losses.  Plant losses will be
calculated as the difference between the Processing Plant inlet quantities and
all outlet quantities.  Allocated process fuel (including electricity cost) and
Plant losses shall not exceed [*****] percent ([*****]%) of the Inlet Volume
during those periods where Producer has elected to recover ethane, and process
fuel (including electricity cost) and Plant losses shall not exceed [*****]
percent ([*****]%) of the Inlet Volume during those periods where Producer has
elected to reject ethane; provided, however, in the event Producer has elected
to reject ethane and Processor is operating the Plant in ethane recovery mode,
process fuel (including electricity cost) and Plant losses shall be deemed to be
[*****] percent ([*****]%) of the Inlet Volume.  The Processing Plant outlet
quantities, which shall include all Processing Plant fuel, shall equal the total
of all quantities (in MMBtu) of Gas exiting the Plant plus the heating value
equivalent (in MMBtu) of all Plant Products actually recovered in the Plant. 
The Processing Plant inlet quantities shall equal the total of all quantities
(in MMBtus) of Gas entering the Plant at the Plant inlet meter.  Producer’s
allocated process fuel (including electricity cost) and allocated Plant losses
shall be based on a percentage, the numerator of which is the Inlet Volume and
the denominator of which is the total Processing Plant inlet quantities, in
MMBtu.

 

(6)           “Producer’s Receipt Point Volume” shall mean the quantity in MMBtu
of Gas received at a particular Receipt Point under the Gathering Agreement less
FL&U (in MMBtu), each as defined in the Gathering Agreement.

 

10

--------------------------------------------------------------------------------


 

(7)           “Inlet Volume” shall mean Producer’s Receipt Point Volume.

 

(8)           “Plant Product Shrinkage” shall mean the heating value equivalent
of the Component Plant Products as determined under Section 7.4.

 

(9)           “Theoretical Gallons” of a particular Component Plant Product
shall mean the result obtained by multiplying the particular Component Plant
Product content of a particular Gas stream (expressed in gallons per Mcf) by the
Inlet Volume (in Mcf) of that particular stream delivered for processing (the
result being expressed in gallons).  For all purposes under this Agreement, the
Inlet Volume (in Mcf) shall mean the volume in Mcf of Gas received at a
particular Receipt Point(s) under the Gathering Agreement less FL&U (in Mcf),
each as defined in the Gathering Agreement; provided, however, FL&U shall be
converted from MMBtu to Mcf based on the Gross Heating Value of the Gas received
at such particular Receipt Point(s).

 

7.3           Residue Gas attributable to a particular Receipt Point(s) under
the Gathering Agreement shall be determined by subtracting (i) the calculated
Plant Product Shrinkage, and (ii) the allocated process fuel and losses (in
MMBtu) calculated as provided in Section 7.2, sub-paragraph 5 above, from the
Inlet Volume.  Processor shall return to Producer, at the Delivery Point, one
hundred percent (100%) of the calculated Residue Gas attributable to Producer as
determined herein.

 

7.4           Plant Product Shrinkage attributable to a particular Receipt
Point(s) under the Gathering Agreement shall be determined by conversion of the
calculated Theoretical Gallons of each Component Plant Product deemed to be
recovered at the Plant pursuant to Section 7.2, subparagraph 4 above or
recovered at the Plant pursuant to Section 7.6 below, as applicable, attributed
to the particular Receipt Point(s) under the Gathering Agreement determined
pursuant to Section 7.2, subparagraph 9 above, to its respective heat content
equivalent (in MMBtu) by multiplying the gallons thereof by the most current GPA
2145 standard factor(s), as updated from time to time for ethane, propane,
normal-butane, iso-butane, pentanes and heavier components.

 

7.5           Producer, in its sole discretion, may elect, for any delivery
Month, to reject ethane in the determination of the Component Plant Products
attributable to each Receipt Point(s) under the Gathering Agreement; provided,
however, Producer may not elect to reject ethane if it would cause (a) the Plant
Products to violate the quality requirements of one or more of the markets to
which Processor sells such Plant Products, or (b) the Residue Gas to violate the
quality requirements of one or more of the Transport System(s).  To make such
election for any delivery Month, Producer shall notify Processor in writing of
such election not later than ten (10) Business Days prior to the beginning of
the delivery Month.  Each such election shall be effective for subsequent
delivery Months, unless and until rescinded by Producer by providing Processor
with no less than ten (10) Business Days written notice prior to the beginning
of a delivery Month that Processor has elected to recover ethane during such
delivery Month.  For the avoidance of doubt, each election to reject ethane
shall apply to all Gas delivered hereunder during the delivery Month for which
such election is made and all subsequent delivery Months, unless and until
Producer so notifies Processor of its election to once again recover ethane. 
Processor, from time to time and in its sole discretion, may elect to minimize
the recovery of ethane in the Plant, provided such election shall not affect the
determination of the Component Plant Products attributable to Producer’s Gas
hereunder.

 

11

--------------------------------------------------------------------------------


 

7.6           If and to the extent Processor curtails or suspends the processing
of Producer’s Gas at the Plant due to Force Majeure or Maintenance, Processor
may instead bypass the Plant and condition such Gas to the extent feasible. In
this regard, Producer’s Gas at the Plant, up to Producer’s Plant Capacity, shall
have the highest priority for processing in the Plant together with all other
Gas being processed at the Plant on a firm basis for other producers under
agreements executed and dated on or before April 15, 2011, pro rata, and shall
not be curtailed or suspended from processing if other Gas is being processed in
the Plant on an interruptible basis.  Similarly, Producer’s Gas at the Plant, in
excess of Producer’s Plant Capacity, shall have the highest priority for
processing in the Plant on an interruptible basis together with all other Gas
being processed at the Plant on an interruptible basis for other producers under
agreements executed and dated on or before April 15, 2011, pro rata.  Subject to
the foregoing, in the event any of Producer’s Gas bypasses the Plant and is
conditioned, with respect to such Gas, (a) the Commodity Fee set forth in
Section 8.1 below shall be inapplicable, (b) Producer shall pay Processor the
Conditioning Fee and Retention Volume set forth in Section 8.1 below, (c) no
Component Plant Products, Plant Product Shrinkage, or process fuel (including
electricity cost) and losses will be allocated to such Gas in determining the
Residue Gas attributable to such Gas, and (d) the Residue Gas delivered to or
for the account of Producer at the Delivery Point shall meet the gross heating
value and all other quality specifications set forth in the Transportation
Agreement(s).  To the extent Processor continues to process Gas at the Plant
during a Force Majeure event or Maintenance affecting the recoveries of
Component Plant Products, then with respect to the period during which such
recoveries are so affected, Processor shall account to Producer on the basis of
the Component Plant Products actually recovered at the Plant rather than on the
basis of the fixed Component Recovery Factors set forth under Section 7.2,
sub-paragraph 4 above.  Processor shall remedy any Force Majeure event and
perform any Maintenance with all reasonable dispatch, and in such a manner as to
minimize any adverse impact on Producer hereunder.  Processor shall provide only
two levels of service for processing through the Plant, firm and interruptible.

 

7.7           Component Plant Product calculation and marketing: The quantity
(in gallons) of a particular Component Plant Product attributable to a
particular Receipt Point under the Gathering Agreement shall be determined by
multiplying the Theoretical Gallons of the particular Component Plant Product
contained in the Inlet Volume (in Mcf) attributable to that particular Receipt
Point by the Component Recovery Factor for that particular Component Plant
Product.  The marketing of said Component Plant Products shall be as follows:
Producer agrees to sell one hundred percent (100%) of the Plant Products
attributable to Producer’s Gas (i.e. all of the Component Plant Products
calculated in accordance with the above), and Processor agrees to purchase
same.  Processor will arrange for transportation and fractionation of such Plant
Products.  Subject to Section 7.8 below, the price paid to Producer for each
Component Plant Product will be the weighted average sales price received by
Processor in the sale of such Component Plant Product from the Plant, in each
case less Processor’s transportation and fractionation (T&F) costs, and less a
marketing fee of [*****] ($[*****]) per gallon.  The price paid to Producer for
each Component Plant Product is deemed to include 100% reimbursement to Producer
for all production or severance taxes owed by Producer with respect to the
Component Plant Products attributable to the Plant Products sold to Processor
under this Agreement.  For the avoidance of doubt, Processor shall bear the risk
of nonpayment by any markets to which Processor resells the Plant Products
purchased from Producer hereunder.  As

 

12

--------------------------------------------------------------------------------


 

such, in the event of any such nonpayment, for purposes of determining the
amount owed by Processor to Producer for Plant Products sold by Producer to
Processor hereunder, it shall be deemed that such nonpayment did not occur, and
that Processor received payment in full from such markets.  Processor’s T&F
costs shall be deemed to be [*****] ($[*****]) per gallon plus Processor’s
actual energy costs for fractionation.   Such deemed T&F costs of Processor
shall escalate to the same extent Processor’s actual T&F costs escalate in the
T&F agreements.  Processor’s marketing fee shall be reduced by the amount of any
third party marketing fees deducted in arriving at the weighted average sales
price received by Processor in the sale of Component Plant Products, but in any
event, Processor’s marketing fee shall not be less than [*****] ($[*****]) per
gallon, and such third party marketing fees shall not exceed [*****] ($[*****])
per gallon.

 

7.8           Processor shall exercise commercially reasonable efforts to enter
into an agreement under which Processor will be selling the Component Plant
Products on the pricing terms set forth below.  If Processor does so, then
within thirty (30) days of full execution of such agreement, Processor shall
notify Producer of such terms and the actual third party marketing fees, if any,
that will be charged in association with the sale of the Component Plant
Products.  Within sixty (60) days of the date of Producer’s receipt of such
notice, Producer may by written notice to Processor elect that the price paid to
Producer for each Component Plant Product will be the [*****] of the [*****]
prices (in cents per gallon) for each Component Plant Product at Mont Belvieu,
Texas as reported by Oil Price Information Service (OPIS) for (i) purity ethane
for the ethane Component Plant Product and (ii) for “non-TET” propane,
iso-butane, normal butane, and natural gasoline for the propane, iso-butane,
normal butane and pentanes plus Component Plant Products (including iso-pentane,
normal pentane and hydrocarbon components of higher molecular weight), in each
case less such third party marketing fees, Processor’s actual transportation and
fractionation (T&F) costs, and less a marketing fee (“Processor’s Marketing
Fee”) of [*****] ($[*****]) per gallon; provided, however, Processor’s Marketing
Fee shall be reduced by the amount of such third party marketing fees, but in
any event, Processor’s Marketing Fee shall not be less than [*****] ($[*****])
per gallon, and such third party marketing fees shall not exceed [*****]
($[*****]) per gallon.

 

7.9           An example calculation of the determination of the Residue Gas and
Component Plant Products attributable to Producer’s Gas is set forth on Exhibit
“A”.

 

8.  FEES, BILLING, PAYMENT AND NOTICES

 

8.1           As full consideration for gathering and processing or conditioning
the Gas delivered to Processor hereunder, Producer shall pay Processor the fees
set forth below (the “Fees”):

 

DEMAND FEE:  [*****]

 

COMMODITY FEE:  [*****] ($[*****]) per MMBtu on that portion of the Inlet Volume
processed at the Plant.

 

CONDITIONING FEE:  [*****] ($[*****]) per MMBtu on that portion of the Inlet
Volume that bypasses the Plant.

 

13

--------------------------------------------------------------------------------


 

RETENTION VOLUME:  [*****] ([*****]%) of that portion of the Inlet Volume (in
MMBtus) that bypasses the Plant.

 

8.2           Beginning with the second Contract Year, the Fees as described in
Section 8.1 above shall be increased on the first Day of each Contract Year
hereunder (the “Escalation Date”), by the amount equal to the percentage
increase change, if any, between (a) the seasonally unadjusted Consumer Price
Index for All Urban Consumers (all items), United States City Average (1982-84 =
100), as published by the United States Department of Labor, Bureau of Labor
Statistics (the “CPI-U”), for the month of December of the second year prior to
the Escalation Date, and (b) the CPI-U for the month of December immediately
preceding the Escalation Date; provided, however, no such annual percentage
increase shall exceed [*****] percent ([*****]%).

 

8.3           After deliveries of Gas have commenced, Processor shall on or
before the twenty-fifth (25th) Day of the Month following the delivery Month
render to Producer (i) a statement indicating the settlement quantity of Residue
Gas returned to Producer for that delivery Month, and (ii) a statement
indicating the dollar amount of the Plant Products purchased from Producer for
that delivery Month (the “Plant Product Value”).   Such statements shall contain
reasonably detailed information (including information of the type set forth on
Exhibit “A”) showing the determination of such Residue Gas and such Plant
Product Value.  The Parties agree that the Fees owed by Producer to Processor
hereunder for such Month may be deducted from the Plant Product Value owed to
Producer each Month.  Processor shall (i) include with such statement an invoice
to Producer for the difference between the total dollar amount of the Fees and
the Plant Product Value if the Fees are greater than the Plant Product Value; or
(ii) if the Plant Product Value is greater than the Fees, Processor shall pay
Producer the difference by wire transfer on or before the first Business Day of
the second Month following the delivery Month.   Subject to Section 8.4 below,
Producer agrees to pay the invoice received from Processor by wire transfer
(identifying the invoice number) the full amount payable according to such
statement on or before the first Business Day of the second Month following the
delivery Month or ten (10) Days following Producer’s receipt of such invoice,
whichever is later.  Processor may net out any amounts owed by Processor to
Producer hereunder against any amounts owed by Producer to Processor under the
Gathering Agreement.  If the paying Party fails to pay any amount in whole or in
part when due, in addition to any other rights or remedies available to the
Party to whom payment is due, interest at the Stated Rate (as defined in the
Gathering Agreement) shall accrue on all unpaid amounts.

 

8.4           In the event that Producer in good faith disputes any invoice or
statement, Producer shall pay to Processor any undisputed amount and shall,
within the time period for payment set out in Section 8.3, notify Processor in
writing that it disputes other amounts.  Within fifteen (15) days of such notice
Producer shall provide to Processor documentation demonstrating the basis for
the dispute.  The failure of Producer to dispute any invoice or statement within
the forgoing time period shall not be a waiver of Producer’s right to later
dispute such invoice or statement.

 

14

--------------------------------------------------------------------------------


 

8.5           All notices and communications between the parties shall be in
writing and all notices, communications and payments shall be directed to the
respective parties hereto at the following addresses:

 

Processor:

For Remittance:

 

By Wire Transfer:

 

ETC Texas Pipeline, Ltd.

 

Wachovia Bank

 

Acct. [*****]

 

ABA [*****]

 

 

 

For Notices and Correspondence:

 

ETC Texas Pipeline, Ltd.

 

800 E. Sonterra Blvd., Suite 400

 

San Antonio, Texas 78258

 

Attention: Contract Administration

 

Phone: (210) 403-7300

 

Fax: (210) 403-7500

 

 

 

For Accounting Matters:

 

ETC Texas Pipeline, Ltd.

 

800 E. Sonterra Blvd., Suite 400

 

San Antonio, Texas 78258

 

Attention: Gas Accounting

 

Phone: (210) 403-7300

 

Fax: (210) 403-7500

 

15

--------------------------------------------------------------------------------


 

Producer:

For Notices, Correspondence, Scheduling and Accounting Matters:

 

SM Energy Company

 

1775 Sherman Street, Suite 1200

 

Denver, CO 80203

 

Attn: Gas Marketing

 

Phone: (303) 861-8140

 

Fax: (303) 830-2216

 

 

 

For Remittance:

 

By Wire Transfer

 

Wells Fargo Bank West N.A.

 

ABA [*****]

 

Account#: [*****]

 

Acct: SM Energy Company

 

Tax ID #: 41-0518430

 

8.6           Either Party may from time to time change the address to which
notices to it shall be directed by furnishing the other Party with written
notice of the change.  All notices provided and authorized to be given hereunder
shall be considered as given only if and when received by the Party to whom such
notice is addressed; provided, however, any notice sent by registered or
certified mail with return receipt requested and all postage and fees therefore
paid shall be deemed to have been given on the fourth Business Day following the
date deposited in the United States mail addressed to the Party being notified. 
Notice by facsimile or hand delivery shall be deemed to have been received on
the Business Day on which it is transmitted (with answerback confirmation of
receipt) or hand delivered (unless transmitted (with answerback confirmation of
receipt) or hand delivered after close of the Business Day in which case it
shall be deemed received on the next Business Day) or such earlier time
confirmed by the receiving Party.  Any legal notices must be received in
writing.

 

9.  TAXES AND ASSESSMENTS

 

9.1           Producer shall bear and pay all excise, severance, gross receipts,
sales, transaction, occupation, and other taxes and the oil field cleanup fee
levied on or in respect to the Gas and the handling thereof prior to the
delivery of Gas to Processor at the Receipt Point(s)

 

16

--------------------------------------------------------------------------------


 

under the Gathering Agreement and after delivery of Gas to Producer at the
Delivery Point hereunder.  Processor shall bear and pay all excise, gross
receipts, sales, transaction, occupation, and other taxes on or with respect to
the Gas and the handling thereof from and after the delivery of Gas to Processor
at the Receipt Point(s) under the Gathering Agreement and prior to delivery of
Gas to Producer at the Delivery Point hereunder; provided, however, Producer
shall bear and pay any such taxes or increase in such taxes which first take
effect after the Effective Date.

 

9.2           Producer shall indemnify, reimburse, defend and hold harmless
Processor from and against any and all Losses attributable to the taxes and fee
for which Producer is responsible under Section 9.1.  Processor shall indemnify,
reimburse, defend and hold harmless Producer from and against any and all Losses
attributable to the taxes for which Processor is responsible under Section 9.1.

 

10.  CREDIT ASSURANCE

 

10.1         Each Party acknowledges and agrees that the other Party’s credit as
of the date of this Agreement is satisfactory.  In the event a material adverse
change occurs in a Party’s credit (the “Affected Party”) and the other Party
(the “Requesting Party”) determines the Affected Party’s credit to be
unsatisfactory in the Requesting Party’s sole and reasonable opinion at any time
during the term of this Agreement, the Requesting Party may demand “Adequate
Assurance of Performance” from such Affected Party which shall mean sufficient
security in an amount and for a term reasonably specified by the Requesting
Party; provided, however, in no event shall the amount of such security exceed
the greater of (i) the amount owed hereunder by such Affected Party for the most
recent two (2) Months, or (ii) the amount estimated by the Requesting Party in
good faith to be owed hereunder by such Affected Party for the next succeeding
two (2) Months based on deliveries by Producer equal to Producer’s Plant
Capacity.   Such Affected Party at its option may then provide one of the
following forms of security:

 

(a)           Post an irrevocable standby letter of credit in a form and from a
bank satisfactory to the Receiving Party; or,

 

(b)           Provide a prepayment or a deposit.

 

10.2         Should such Affected Party fail to provide Adequate Assurance of
Performance within two (2) Business Days after receipt of written demand for
such assurance, then the Requesting Party shall have the right to suspend
performance under this Agreement until such time as such Affected Party
furnishes Adequate Assurance of Performance.  If such assurance is not provided
by such Affected Party within ten (10) Business Days from written demand, the
Requesting Party may terminate this Agreement in addition to having any and all
other remedies available hereunder, at law or in equity

 

11.  REGULATORY BODIES

 

[Intentionally omitted.]

 

17

--------------------------------------------------------------------------------


 

12.  FORCE MAJEURE

 

12.1         In the event a Party is rendered unable, wholly or in part, by
Force Majeure to carry out its obligations under this Agreement, other than the
obligation to make payments then or thereafter due hereunder, and such Party
promptly gives notice and reasonably full particulars of such Force Majeure in
writing to the other Party after the occurrence of the cause relied on, then the
obligations of the Party giving such notice, so far as and to the extent that
they are affected by such Force Majeure, shall be suspended during the
continuance of any inability so caused, but for no longer period, and such cause
shall so far as reasonably possible be remedied with all reasonable dispatch by
the Party claiming Force Majeure.  In addition, the Party claiming Force Majeure
shall resume performance of any such suspended obligations promptly after
termination of such Force Majeure.  Producer shall have the right to secure
alternate gas processing services from third parties during Force Majeure events
that affect Processor’s ability to provide gas processing services hereunder,
but only for so long as and only to the extent that such Force Majeure event
prevents Processor from providing gas processing services hereunder.

 

12.2         The term Force Majeure as used in this Agreement shall mean any
cause or causes not reasonably within the control of the Party claiming
suspension and which, by the exercise of reasonable diligence, such Party is
unable to prevent or overcome, including, without limitation, acts of God,
strikes, lockouts, or other industrial disturbances, acts of a public enemy,
sabotage, wars, blockades, insurrections, riots, acts of terror, epidemics,
landslides, lightning, earthquakes, fires, storms, storm warnings, floods,
washouts, arrests and restraints of governments and people, civil disturbances,
explosions, breakage or accident to equipment installations, machinery or lines
of pipe, and associated repairs, freezing of lines of pipe, pipes or other
delivery facilities, electric power unavailability or shortages, failure of
pipelines or carriers to transport, delay or curtailment of natural gas liquid
transportation or fractionation services, inability to obtain or timely obtain,
or obtain at a reasonable cost, after exercise of reasonable diligence, pipe,
materials, equipment, rights-of-way, servitudes, governmental approvals, or
labor, including those necessary for the facilities provided for in this
Agreement, and any legislative, governmental or judicial actions.  Examples of
Force Majeure may also include curtailment or interruption of deliveries,
receipts or services by third party purchasers, suppliers or customers as a
result of an event of Force Majeure or a breach by such third party purchasers,
suppliers or customers.  It is understood and agreed that the settlement of
strikes or lockouts shall be entirely within the discretion of the Party having
the difficulty, and that the above requirement that any Force Majeure shall be
remedied with reasonable dispatch shall not require the settlement of strikes or
lockouts by acceding to the demands of the opposing party when such course is
inadvisable in the sole discretion of the Party having the difficulty.

 

12.3         Neither Party shall be entitled to the benefits of the provision of
Force Majeure to the extent performance is affected by any or all of the
following circumstances: (i) the Party claiming excuse failed to remedy the
condition and to resume the performance of its covenants or obligations with
reasonable dispatch except as to strikes or industrial lockouts; or (ii)
economic hardship, to include, without limitation, Producer’s ability to sell
its Plant Products and Gas at a higher or more advantageous price to a market
not requiring the gas processing services contracted for herein; or (iii) the
loss of Producer’s market for Residue Gas.

 

18

--------------------------------------------------------------------------------


 

13.  PLANT MAINTENANCE AND INTERRUPTIONS

 

13.1         Processor may without liability interrupt its performance under
this Agreement (other than the obligation to make payments then or thereafter
due hereunder and its obligations under Section 7.6) for the purpose of
performing, in Processor’s sole discretion, necessary or desirable Maintenance
provided, however, Processor shall give Producer reasonable advance notice of
its intentions in accordance with Section 8.5 except in emergency situations
where such notice is impracticable (in which case, Processor shall provide
Producer notice as soon as practicable after the commencement of such emergency
situation) or where the rights or obligations of Producer will not be affected
thereby (which, for the avoidance of doubt, means, among other matters, that
Producer’s Gas up to the Producer’s Plant Capacity will be processed in the
Plant on the basis of the Component Recovery Factors).  Processor shall make
reasonable efforts to minimize, and to arrange, any such interruptions in such
ways as to minimize any adverse affects on Producer.

 

14.  WARRANTY OF TITLE TO GAS

 

14.1         Producer hereby warrants title to the Gas (including Residue Gas
and/or Plant Products attributable to Producer’s Gas) delivered hereunder and
that Producer has good and lawful rights to sell same.  Producer further
warrants that all such Gas (including Residue Gas and/or Plant Products
attributable to Producer’s Gas) is either owned by Producer or that Producer has
the right to market same free and clear of any and all liens, encumbrances, and
claims whatsoever.  As to Gas (including Residue Gas and/or Plant Products
attributable to Producer’s Gas) not owned by Producer which Producer warrants
the right to market, Producer warrants it has the right and authority to act on
behalf of the party owning such Gas (including such Residue Gas and/or such
Plant Products) with respect to all matters covered by this Agreement.  Producer
shall at all times have the obligation to make settlements for all royalties
due, and to make settlements with all other persons having any interest in the
commodities sold by Producer hereunder.  Producer agrees to defend, indemnify
Processor and save it harmless from all suits, actions, debts, accounts,
damages, costs and losses and expenses arising from or out of adverse claims of
any and all persons, firms or corporations to said Gas (including Residue Gas
and/or Plant Products attributable to Producer’s Gas) or payments therefore or
to royalties, overriding royalties, taxes, license fees, or charges thereon,
which are applicable before the title passes to Processor. Notwithstanding any
provision of this Section 14.1 to the contrary, Producer’s warranties do not
include any liens, claims or encumbrances with respect to the Residue Gas or the
Plant Products attributable to Producer’s Gas which may be created by, through
or under Processor.  In this regard, Processor warrants that the Residue Gas and
the Plant Products attributable to Producer’s Gas shall be free and clear of any
and all liens, claims and encumbrances whatsoever created by, through and under
Processor.  In addition, Processor agrees to defend and indemnify Producer and
save it harmless from all suits, actions, debts, accounts, damages, costs and
losses and expenses arising from or out of adverse claims of any and all
persons, firms or corporations to the Residue Gas and/or the Plant Products
attributable to

 

19

--------------------------------------------------------------------------------


 

Producer’s Gas arising by, through or under Processor or to taxes, license fees
or charges thereon, which are applicable after title passes to Processor.

 

14.2         SUBJECT TO SECTION 3.3, NEITHER PARTY SHALL BE LIABLE FOR ANY
CONSEQUENTIAL, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES,
LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, IN TORT, CONTRACT OR
OTHERWISE, EXCEPT FOR ANY OF THE FOREGOING PAID BY A PARTY TO A NON-AFFIILATE
THIRD PARTY.

 

15.  TERM

 

15.1         This Agreement may be terminated or canceled as follows and in no
other manner: by either Party upon the occurrence of any Default or Event of
Default if the terminating Party is not itself in Default (other than a Default
which occurs because such Party is rightfully withholding performance in
response to the other Party’s Default). Notwithstanding the foregoing, this
Agreement shall be coterminous with the Gathering Agreement.  All indemnity
obligations, confidentiality obligations, payment obligations and audit rights
shall survive the termination hereof.

 

16.  MISCELLANEOUS

 

16.1         This Agreement, together with the Gathering Agreement, constitutes
the entire agreement between the Parties pertaining to the subject matter hereof
and supersedes all prior and contemporaneous (oral or written) negotiations,
proposals, agreements and understandings..

 

16.2         No modifications of the terms and provisions of this Agreement
shall be or become effective except by the execution by each of the Parties of a
supplementary written agreement.

 

16.3         No waiver by either Party of any one or more defaults by the other
Party in performance of any provisions of this Agreement shall operate or be
construed as a waiver of any future default or defaults, whether of a like or a
different character.

 

16.4         This Agreement is for the sole and exclusive benefit of the Parties
hereto.  Except as expressly provided herein to the contrary, nothing herein is
intended to benefit any other Person not a Party hereto, and no such Person
shall have any legal or equitable right, remedy or claim under this Agreement.

 

16.5         Except as otherwise set forth herein, this Agreement is binding
upon the successors or assigns of either Processor or Producer. Neither Party
shall voluntarily or involuntarily, directly or indirectly, transfer or
otherwise alienate any or all of its rights, title or interests under this
Agreement to any other Person without the express prior written consent of

 

20

--------------------------------------------------------------------------------


 

the other Party, which consent shall not be unreasonably delayed or withheld;
provided, however, that (a) either Party may (without seeking the consent of the
other Party) transfer or otherwise alienate any of its rights, title or
interests under this Agreement in connection with (i) a transfer to an Affiliate
(as defined in the Gathering Agreement) which remains an Affiliate and is deemed
creditworthy by the other Party or will provide Adequate Assurance of
Performance to the other Party in accordance with Article 14 if not, and (ii)
the granting of a pledge, mortgage, hypothecation, lien or other security
interest and any transfer pursuant to or in settlement of any terms of
provisions of any agreement creating any such security interest; and (b)
Producer may (without seeking the consent of Processor) partially assign its
rights, title and interests under this Agreement to another Person if the
assignee (i) is deemed creditworthy in the reasonable opinion of Processor or
will provide Adequate Assurance of Performance to Processor in accordance with
Article 14 if not and (ii) expressly assumes all obligations of Producer under
this Agreement attributable to the partially assigned rights, title and
interests (including the applicable portion of Producer’s Plant Capacity). 
Unless otherwise agreed to in writing by the other Party, and except for
transfers pursuant to (a)(ii) above, both the transferor and the transferee
shall be jointly and severally responsible and primarily liable for the full and
timely performance of all covenants, agreements and other obligations, and the
timely payment and discharge of all liabilities, costs and other expenses
arising (directly or indirectly) pursuant to this Agreement.  Unless otherwise
mutually agreed in writing, intermediary transferees shall not be relieved of
any obligations as a result of a subsequent transfer to another Person. 
Promptly upon transfer of all or any portion of its rights, title and interests
in and to this Agreement, the transferor shall provide the other Party with a
copy of such instrument.  Any attempted transfer in violation of the terms of
this Agreement of any rights, title and interests arising under this Agreement
shall constitute a Default and be null and void and have no force or effect.

 

16.6         The Parties agree that all information and data exchanged by them
pursuant to or in connection with this Agreement shall be maintained in strict
and absolute confidence for the term of this Agreement and one (1) year
following its termination or cancellation except for disclosure (a) pursuant to
the permitted sale, disposition or other transfer (directly or indirectly) of a
Party’s rights and interests in and to this Agreement, (b) to lenders,
accountants and other representatives of the disclosing Party, and royalty,
working and other interest owners, with a need to know such information, (c) in
conjunction with a merger, consolidation, share exchange or other form of
statutory reorganization involving a Party, (d) as required to make disclosure
in compliance with any Law or listing exchange rules or (e) to a Party’s
officers, directors and personnel, as necessary to carry out such Party’s
obligations under the Agreement.

 

16.7         THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, ENFORCED AND
PERFORMED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

 

16.8         Subject to the terms and conditions set forth in this Agreement,
each of the Parties agrees to use all reasonable efforts to take, or cause to be
taken, all actions, and to do, or to cause to be done, all things necessary,
proper or advisable under Laws to consummate and make effective the transactions
contemplated by this Agreement.

 

16.9         Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall be ineffective as to such jurisdiction,
to the extent of such invalidity or unenforceability, without rendering invalid
or unenforceable the remaining terms and provisions

 

21

--------------------------------------------------------------------------------


 

of this Agreement or affecting the validity or enforceability of any terms and
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, each provision shall be
interpreted to be only as broad as is enforceable.

 

16.10       Unless the context clearly requires otherwise, all personal pronouns
used in this Agreement, whether used in the masculine, feminine or neuter
gender, shall include all other genders; the singular shall include the plural,
and vice versa.  Articles, sections and other titles or headings are for
convenience only, shall neither limit nor amplify the provisions of the
Agreement itself, and all references herein to articles, sections or
subdivisions thereof shall refer to the corresponding article, section or
subdivision thereof of this Agreement unless specific reference is made to such
articles, sections or subdivisions of another document or instrument.

 

16.11       This Agreement may be executed in multiple counterparts, each of
which, when so executed, shall be deemed an original, and all of which together
shall constitute but one and the same instrument.

 

16.12       This Agreement and the performance of the obligations contemplated
herein are and shall be subject to all Laws.  The Parties shall act in
accordance with each such Law.  To the extent consistent with the terms and
conditions of this Agreement, the Parties will reasonably cooperate with respect
to compliance with all governmental authorizations, including obtaining and
maintaining all necessary regulatory authorizations or any reasonable exchange
or provision of information, needed for filing or reporting requirements.

 

16.13       Each Party shall have the right to examine and audit, at its own
expense, at reasonable times during regular business hours and upon reasonable
notice, all books, records and charts of the other Party to the extent necessary
to verify the accuracy of any measurement and payment hereunder or compliance
with the terms of this Agreement, and the related statements, computations,
allocations and procedures provided for in the Agreement, for a period of two
(2) years after the end of the calendar year in which such measurement, payment,
statement, computation, allocation or procedure occurred; provided, however,
that a formal audit of accounts shall not be made more often than every twelve
(12) months.  Any inaccuracy will be promptly corrected when discovered, but in
no event later than six (6) months after such audit exceptions are received by
the audited Party; provided, however, that neither Party shall have the right to
contest any such measurement or payment, or the related statement, computation,
allocation or procedure, if the matter is not called to the attention of the
other Party in writing within two (2) years after (a) the date upon which such
measurement was conducted or such payment was made, or (b) the related
statement, computation, allocation or procedure containing the questioned
inaccuracy was received by the contesting Party.   Any of such items not
contested with specificity in writing within such time period shall conclusively
be deemed to be accurate.

 

16.14       Each Party agrees that it will not take any action or commence or
participate in support of any proceeding before any court or governmental
authority seeking (a) to have the [current jurisdictional status of the Plant
changed or] determined to be subject to the jurisdiction of any governmental
authority, or (b) to challenge the lawfulness or reasonableness of, or otherwise
change, the fees set forth in this Agreement, or any other term or provision
herein.  Notwithstanding the foregoing, nothing herein will prevent either Party
from participating in proceedings or commenting on proposed changes in Laws that
are generic in nature.

 

22

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
by their respective duly authorized representatives effective as of the
Effective Date.

 

 

PROCESSOR:

PRODUCER:

ETC TEXAS PIPELINE, LTD.

SM ENERGY COMPANY

By: LG PL, LLC, its general partner

 

 

 

 

 

 

 

 

By:

/S/ MARSHALL S. MCREA, III

 

By:

/S/ DAVE WHITCOMB

Name:

Marshall S. McCrea, III

 

Name:

Dave Whitcomb

Title:

President & COO

 

Title:

Vice President-Marketing

Date:

 

 

Date:

 

 

23

--------------------------------------------------------------------------------